internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number uil dear we have considered your request for advance approval of your grant making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 you were established to support research on pediatric and anal cancer treatments your board_of directors board would like to make grants to individual doctors and scientists in furtherance of your charitable purpose your grants will be awarded in an objective and nondiscriminatory manner any physician or scientist engaged in research on alternative cancer treatments including clinical trials prevention and awareness with an emphasis on anal and pediatric cancers will be eligible to apply the amount of the grants will be based on your available_resources and the research needs of the applicant grant applicants will be solicited on your website you will maintain case histories showing recipients of the grants including names addresses purposes of awards amount of each grant manner of selection and relationship if any to your officers directors or donors of funds criteria that will be used to select recipients will include but not be limited to demonstrated commitment to research on cancer treatment with an emphasis on anal and pediatric cancers professional qualifications and financial need the number of grants that will be made annually and the amount of each grant will depend on the number of qualified applicants and your available_resources any applicant awarded a grant must submit periodic reports not less than annually detailing the use of the grant funds and the research progress made grant recipients who do not submit such reports will not be eligible for grant renewal if an applicant fails to fulfill the terms of a grant the remaining grant funds if any shall be subject_to immediate return to you your board shall select the grant recipients relatives of board members or officers of your organization shall not be eligible for grants you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions and or suspected diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees purposes of awards identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that it undertook the supervision and investigation of grants law and analysis sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to provisions of sec_117 and is to be used for study at an the educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revrul_77_434 1977_2_cb_420 provides that long-term loans by private_foundations for educational_purposes may be considered grants within the meaning of sec_4945 based on the information submitted and assuming your grant program will be conducted as proposed with objectivity and nondiscrimination in making grants we determined that your procedures in awarding of grants comply with the requirements of sec_4945 of the code and that grants made according to these procedures will not be taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your grant making procedures is a one-time approval of your system standards and procedures that will result in loans which meet the requirements of sec_4945 of the code this determination only covers the loan programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours holly paz director exempt_organizations rulings and agreements enclosures redacted letter notice
